Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	The scope of the following claim language is unclear: 
	Re claim 1: stacking the set of additional chips one at a time over the first chip, wherein each additional chip is horizontally offset from a preceding additional chip.
	In particular, the limitations, “stacking the set of additional chips one at a time over the first chip,” and, “each additional chip is horizontally offset from a preceding additional chip,” appear to be incompatible because it appears that at least one additional chip must be horizontally offset from the first chip and not a from a preceding additional chip.
	The scope of the following claim language is unclear: 
	Re claim 1: planar support.
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claims 1 and 6: a/the preceding chip.
	In particular, it is unclear if the claim 1 language, “a preceding additional chip” is antecedent basis for the claims 1 and 6 language.
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 2: [the thickness of] the additional chips. 
	In particular, the claim 2 language “thicker than the additional chips” implies a thickness of the additional chips for which there is no antecedent basis.
	The scope of the following claim language is unclear: 
	Re claim 2: the first chip is thicker than the additional chips. 	

	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 2: additional stiffness.
	In particular, the claim language implies a usual or expected stiffness for which there is no antecedent basis. See “additional,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/additional. Accessed 2/13/2021. Also, the claim element having the property of stiffness is not recited or otherwise determinable.
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 2: reduced warpage.
	In particular, the claim language implies a warpage that is reduced for which there is no antecedent basis. Also, the claim element having the property of warpage is not recited or otherwise determinable.
	The scope of the following claim language is unclear: 
	Re claim 3: the first chip is a dummy chip that contains no active circuitry. 
	In particular, it is unclear if or how either of the claim language “dummy” or “contains no active circuitry” limits the scope of the other of the language.
	The scope of the following claim language is unclear: 
	Re claim 4: the first chip is a functioning chip that includes active circuitry. 

	The scope of the following claim language is unclear: 
	Re claim 6: snap-curing. 
	Re claim 7: snap-cured; heat-based; batch-curing. 
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 7: batch-curing.
	In particular, the claim language implies a batch for which there is no antecedent basis.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dayringer (20150108615) and Khanna (20150118799).
	In paragraphs 9, 13, 27-32, 34, 35, 41, 44, 51, 57, and 59, Dayringer discloses the following:
	Re claim 1: A method for constructing a ramp-stacked “ramp-stack” chip assembly, comprising: obtaining a set of semiconductor chips 310-1, 310-2, 310-N, including a first chip 310-1 and a set of additional chips “additional semiconductor dies” 310-2, 310-N; stacking “stacking” the set of additional chips one at a time over the first chip, wherein each additional chip is horizontally offset “offset in horizontal direction” from a preceding “preceding” additional chip to form a ramp-stack; and wherein stacking each additional chip involves: applying an adhesive layer “adhesive layer” to a surface of a preceding chip “preceding semiconductor die” in the ramp-stack

and using a vacuum “vacuum” tool “tool” to pick up the additional chip and place “place” (including figure 7, “operation 714”) the additional chip on the adhesive layer of the preceding chip; wherein the vacuum tool spans most of a surface “region of the top surface” of the additional chip and also inherently provides planar “plane” support for the additional chip, which causes a holding “picking”/“pick up” inherent force of the vacuum tool to flatten the additional chip prior to placement on the preceding chip. 
	Re claim 2: The method re claim 1, wherein the first chip is thicker “thickness”; than the thickness “thickness” of the additional chips; the first chip thickness inherently capable of being used for any intended use to provide additional stiffness and reduce warpage. 
	Re claim 3: The method re claim 1, wherein the first chip is a dummy “dummy” chip that inherently contains no active circuitry (at least consistent with any way applicant discloses the claimed scope of the language “dummy chip” and “active circuitry”). 
	Re claim 4: The method re claim 1, wherein the first chip is a functioning “functional” chip that inherently includes active circuitry (at least consistent with any way applicant discloses the claimed scope of the language “functional chip” and “active circuitry”). 
	Re claim 5: The method re claim 1, wherein the planar support is provided by a perimeter (figure 4, not labeled) of a vacuum cavity in the vacuum tool, and also support pillars within the vacuum cavity. 

	Re claim 9: The method re claim 1, wherein the first chip and the additional chips were previously thinned “thinning” through a chemical-mechanical polishing (CMP) an inherent operation prior to stacking. 
	The following is further clarified:
	Re claim 2: the first chip thickness inherently capable of being used for any intended use to provide additional stiffness and reduce warpage. 
	In particular, any claim 2 intended use to provide additional stiffness and reduce warpage is an inherent property of the chip and thickness of Dayringer.
	However, Dayringer does not appear to explicitly disclose the following: 
	Re claim 2: the first chip is thicker than the additional chips to provide additional stiffness and reduce warpage. 
Nonetheless, as cited, Dayringer discloses, that the thicknesses of the first and additional chips are result-effective variables including as follows:
Furthermore, a given semiconductor die in the set of semiconductor dies 310 may have a nominal thickness 320, and a vertical displacement of a given step in a sequence of steps 114 (FIGS.1 and 2) may be larger than nominal thickness 320 ( or it may be larger than a maximum thickness of any of semiconductor dies 310). However, note that in some embodiments the thickness of at least some of semiconductor dies 310 in stack 312 may be different (for example, the thicknesses may vary over stack 312) (Dayringer ¶ 32).
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent 
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed thickness dimensional limitation(s) inherently resulting in the particular claimed thickness relative dimension(s) and inherently resulting in any claimed intended use to provide additional stiffness and reduce warpage (Specification ¶ 8), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
In addition, it would have been obvious to try the first chip is thicker than the additional chips because a person of ordinary skill would be motivated by the design need, and to solve the problem of, providing the thickness of the chips of Dayringer and there are a finite number (three) of readily identified, predictable solutions, namely, the first chip is thinner than, as thick as, or thicker than the additional chips. See MPEP § 2144.05. See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
Similarly, the genus of first and additional chip thicknesses would inherently anticipate the species of first chip is thicker than the additional chips because the genus contains only three species, namely, the species of the first chip is thinner than, as thick as, or thicker than the additional chips, and one skilled in the art would at once envisage each species of the genus. See MPEP §§ 2131.02 and 2144.08. See also, AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
	However, Dayringer does not appear to explicitly disclose the following: 
	Re claim 1: the vacuum tool spans most of the surface of the additional chip and also provides planar support for the additional chip, which causes a holding force of the vacuum tool to flatten the additional chip prior to placement on the preceding chip. 
	Re claim 5: the planar support is provided by a perimeter of a vacuum cavity in the vacuum tool, and also support pillars within the vacuum cavity. 
	Nonetheless, Ooi discloses the following:

Because of this, when chucking a semiconductor substrate warped convexly or concavely on the front surface side, it is possible to vacuum draw the first suction holes 21 and second suction holes 31 in accordance with the warpage of the semiconductor substrate. Consequently, it is possible to hold the semiconductor substrate in a condition in which the warpage of the semiconductor substrate is eliminated, that is, in a condition in which the flatness of the semiconductor substrate is increased (Ooi ¶ 136). 
	Re claim 5: The method re claim 1, wherein the planar support is provided by a perimeter 13 of a vacuum cavity “closed space” (figure 1, not labeled) in the vacuum tool, and also support pillars 12 within the vacuum cavity. 
	Moreover, it would have been obvious to combine the disclosures of Dayringer and Ooi as follows:
	Re claim 1: the vacuum tool spans most of the surface of the additional chip of Dayringer and also provides planar support for the additional chip, which causes a holding force of the vacuum tool to flatten the additional chip prior to placement on the preceding chip of Dayringer. 
	Re claim 5: the planar support is provided by a perimeter of a vacuum cavity in the vacuum tool, and also support pillars within the vacuum cavity. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Dayringer and Ooi including because, as disclosed by Ooi as cited, it would flatten the chip of Dayringer.

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Dayringer and Ooi including because it would facilitate practice of the method for using a vacuum tool of Dayringer, and, as cited above, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Dayringer and Ooi including because they are alternatives or equivalents known in the art and, consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Dayringer and Ooi including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dayringer and Ooi as applied to claim 1, and further in combination with Butterfield (20100103308).
As cited, Dayringer discloses the following:

	The following is further clarified: 
	Re claim 6: inherently snap-curing “cures in 10 s” the adhesive layer. 
	In particular, in paragraph 23, Butterfield evidences that the applied disclosure of Dayringer including “cures in 10 s” is inherently snap-curing “snap cure” (Butterfield). 
However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 6: snap-curing the adhesive layer using ultra-violet light (UV). 
Nonetheless, in paragraph 23, Butterfield discloses the following:
	Re claim 6: snap-curing the adhesive “adhesive” layer using ultra-violet light (UV) “Ultra-violet light.” 
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Butterfield because it would facilitate the snap-curing of the previously applied prior art.
	The following is further clarified: 
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dayringer, Ooi, and Butterfield, as applied to claim 6, and further in combination with Xing (20200098728).
	As applied to claim 1, Dayringer discloses the following:
	Re claim 7: The method re claim 6, wherein after all of the additional chips are placed and snap-cured, the method further comprises performing a heat-based “150 C” 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 7: after all of the additional chips are placed and snap-cured, the method further comprises performing a heat-based batch-curing operation on the entire ramp-stack to complete a permanent bonding process for the adhesive layers. 
	Nonetheless, in paragraphs 37, Xing discloses the following:
	Re claim 7: after all of the additional chips 120 are placed and snap-cured “cured,” the method further comprises performing a heat-based an inherent batch-curing “cured” operation on the entire ramp-stack “stack” to complete a permanent “permanently” bonding “affix” process for the adhesive layers “attach film.” 
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Xing as follows:
	Re claim 7: after all of the additional chips of the previously applied prior art are placed and snap-cured, the method further comprises performing a heat-based (previously applied prior art) batch-curing operation on the entire ramp-stack of the previously applied prior art to complete a permanent bonding process for the adhesive layers of the previously applied prior art. 
In particular, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Xing, including because it would enable the “rework” (Dayringer as previously cited) of the previously applied prior art before the permanent bonding process.

Also, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Xing including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the disclosures of the previously applied prior art and Xing including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.	

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
February 13, 2021	
	
	




	
	
	
	
	
	
	
	
	
	
	

	
	
	
	
	
	
	
	
	
	As cited, Dayringer discloses the following:
	Re claim 6: The method re claim 1, wherein after each additional chip is placed on the adhesive layer of a preceding chip, the method further comprises inherently snap-curing “cures in 10 s” the adhesive layer using ultra-violet light (UV). 
	Re claim 7: The method re claim 6, wherein after all of the additional chips are placed and snap-cured, the method further comprises performing a heat-based “150 C” batch-curing operation on the entire ramp-stack to complete a permanent bonding process for the adhesive layers.